Per Curiam.
The order appealed from provides that “Myron Jeek be and he is hereb3r discharged as a member of said grand jury and that his name be stricken from any future list of grand jurors in and for the County of Monmouth.”
On the oral argument, it was admitted that the grand jury on which Myron Jeek was selected to serve has completed its term and been discharged. Hence, the part of the order discharging Myron Jeek from the then current grand jury no longer has any efficacy, and the question of its propriety is now moot.
The attorney for the respondent conceded, and we agree, that striking Jeck’s name from any future list of grand jurors was without legal warrant. Under N. J. S. 2A :70-2, the qualifications of jurors are determined by appropriate reviewing officers in advance of the opening of each stated court session. Accordingly, should Jeck’s name-appear on a future list of grand jurors, his fitness for jury service may then be considered.
The order appealed from will be modified accordingly.